Exhibit 10.3

CHANGE IN TERMS AGREEMENT

 

 

 

 

 

 

 

 

Principal

Loan Date

Maturity

Loan No

Call / Coll

Account

Officer

Initials

$1,287,244.73

05-06-2014

12-18-2018

15696

 

 

 

 

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing “***”has been omitted due to text length limitations.


 

 

 

 

 

Borrower:

Electromed, Inc.

 

Lender:

Venture Bank

 

500 Sixth Avenue NW

 

 

6210 Wayzata Boulevard

 

New Prague, MN 56071

 

 

Golden Valley, MN 55416

 

 

 

 

 


 

 

Principal Amount: $1,287,244.73

Date of Agreement: May 6, 2014       

DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note #15696 dated 12/18/2013,
in the original amount of $1,300,000.00 from Borrower to Lender.

DESCRIPTION OF COLLATERAL:

- Real Property located at 500 and 502 Sixth Avenue NW, New Prague, MN 56071 per
Mortgage dated 12/18/2013.

- An Assignment of Rents on the Real Property located at 500 and 502 Sixth
Avenue NW, New Prague, MN 56071 dated 12/18/2013.

DESCRIPTION OF CHANGE IN TERMS. Amend Covenants in Loan Agreement.

PROMISE TO PAY. Electromed, Inc. (“Borrower”) promises to pay to Venture Bank
(“Lender”), or order, in lawful money of the United States of America, the
principal amount of One Million Two Hundred Eighty-seven Thousand Two Hundred
Forty-four & 73/100 Dollars ($1,287,244.73), together with interest on the
unpaid principal balance from May 6, 2014, calculated as described in the
“INTEREST CALCULATION METHOD” paragraph using an interest rate of 5.000% per
annum based on a year of 360 days, until paid in full. The interest rate may
change under the terms and conditions of the “INTEREST AFTER DEFAULT” section.

PAYMENT. Borrower will pay this loan in 55 regular payments of $8,631.55 each
and one irregular last payment estimated at $1,090,857.33. Borrower’s first
payment is due May 18, 2014, and all subsequent payments are due on the same day
of each month after that. Borrower’s final payment will be due on December 18,
2018, and will be for all principal and all accrued interest not yet paid.
Payments include principal and interest. Unless otherwise agreed or required by
applicable law, payments will be applied first to any accrued unpaid interest;
then to principal; then to any unpaid collection costs; and then to any late
charges. Borrower will pay Lender at Lender’s address shown above or at such
other place as Lender may designate in writing.

INTEREST CALCULATION METHOD. Interest on this loan is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this loan is computed using this method. This calculation method results in a
higher effective interest rate than the numeric interest rate stated in the loan
documents.

PREPAYMENT PENALTY. Upon prepayment of this Agreement, Lender is entitled to the
following prepayment penalty: In the event of a prepayment of more than 20% of
the original principal amount of the loan within a twelve month period due to
loan being refinanced at another institution, a prepayment penalty shall be
assessed as follows:

1) If the prepayment occurs on or before the first anniversary date of the loan
(12/18/2014), the prepayment penalty will equal five percent (5%) of the
principal amount prepaid.

2) If the prepayment occurs after the first anniversary date, but on or before
the second anniversary date, the prepayment penalty will equal four percent (4%)
of the principal amount prepaid.

3) If the prepayment occurs after the second anniversary date, but on or before
the third anniversary date, the prepayment penalty will equal three percent (3%)
of the principal amount prepaid.

4) If the prepayment occurs after the third anniversary date, but on or before
the fourth anniversary date, the prepayment penalty will equal two percent (2%)
of the principal amount prepaid.

5) If the prepayment occurs after the fourth anniversary date, but on or before
the fifth anniversary date, the prepayment penalty will equal one percent (1%)
of the principal amount prepaid.

*Prepayment Penalty will be waived for the last 180 days of the 5 year term.

Except for the foregoing, Borrower may pay all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
under the payment schedule. Rather, early payments will reduce the principal
balance due and may result in Borrower’s making fewer payments. Borrower agrees
not to send Lender payments marked “paid in full”, “without recourse”, or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender’s rights under

--------------------------------------------------------------------------------




 

 

 

CHANGE IN TERMS AGREEMENT

Loan No:  15696

(Continued)

Page 2

 

 

 

this Agreement, and Borrower will remain obligated to pay any further amount
owed to Lender. All written communications concerning disputed amounts,
including any check or other payment instrument that indicates that the payment
constitutes “payment in full” of the amount owed or that is tendered with other
conditions or limitations or as full satisfaction of a disputed amount must be
mailed or delivered to: Venture Bank, P.O. Box 9180 Minneapolis, MN 55480-9180.

LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $50.00,
whichever is greater.

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this loan shall be increased by 6.000 percentage
points. However, in no event will the interest rate exceed the maximum interest
rate limitations under applicable law.

DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:

 

 

 

Payment Default. Borrower fails to make any payment when due under the
Indebtedness.

 

 

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

 

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

 

 

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

 

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Indebtedness. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

 

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
Indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any Guaranty of the Indebtedness evidenced by this Note.

 

 

 

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

 

 

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

 

 

 

Insecurity. Lender in good faith believes itself insecure.

 

 

 

Cure Provisions. If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Agreement within the preceding twelve (12) months, it may be cured if
Borrower, after Lender sends written notice to Borrower demanding cure of such
default: (1) cures the default within fifteen (15) days; or (2) if the cure
requires more than fifteen (15) days, immediately initiates steps which Lender
deems in Lender’s sole discretion to be sufficient to cure the default and
thereafter continues and completes all reasonable and necessary steps sufficient
to produce compliance as soon as reasonably practical.

LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Agreement and all accrued unpaid interest immediately due,
and then Borrower will pay that amount.

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Agreement if Borrower does not pay. Borrower will pay Lender that amount.
This includes, subject to any limits under applicable law, Lender’s reasonable
attorneys’ fees and Lender’s legal expenses, whether or not there is a lawsuit,
including reasonable attorneys’ fees, expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals. If not prohibited by applicable law, Borrower also will pay any court
costs, in addition to all other sums provided by law.

GOVERNING LAW. This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Minnesota without regard to its conflicts of law provisions. This Agreement has
been accepted by Lender in the State of Minnesota.

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $32.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

--------------------------------------------------------------------------------




 

 

 

CHANGE IN TERMS AGREEMENT

Loan No:  15696

(Continued)

Page 3

 

 

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.

COLLATERAL. Borrower acknowledges this Agreement is secured by:

- Real Property located at 500 and 502 Sixth Avenue NW, New Prague, MN 56071 per
Mortgage dated 12/18/2013.

- An Assignment of Rents on the Real Property located at 500 and 502 Sixth
Avenue NW, New Prague, MN 56071 dated 12/18/2013.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

SUCCESSORS AND ASSIGNS. Subject to any limitations stated in this Agreement on
transfer of Borrower’s interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns. If ownership of the
Collateral becomes vested in a person other than Borrower, Lender, without
notice to Borrower, may deal with Borrower’s successors with reference to this
Agreement and the Indebtedness by way of forbearance or extension without
releasing Borrower from the obligations of this Agreement or liability under the
Indebtedness.

MISCELLANEOUS PROVISIONS. If any part of this Agreement cannot be enforced, this
fact will not affect the rest of the Agreement. Lender may delay or forgo
enforcing any of its rights or remedies under this Agreement without losing
them. In addition, Lender shall have all the rights and remedies provided in the
related documents or available at law, in equity, or otherwise. Except as may be
prohibited by applicable law, all of Lender’s rights and remedies shall be
cumulative and may be exercised singularly or concurrently. Election by Lender
to pursue any remedy shall not exclude pursuit of any other remedy, and an
election to make expenditures or to take action to perform an obligation of
Borrower shall not affect Lender’s right to declare a default and to exercise
its rights and remedies. Borrower and any other person who signs, guarantees or
endorses this Agreement, to the extent allowed by law, waive presentment, demand
for payment, and notice of dishonor. Upon any change in the terms of this
Agreement, and unless otherwise expressly stated in writing, no party who signs
this Agreement, whether as maker, guarantor, accommodation maker or endorser,
shall be released from liability. All such parties agree that Lender may renew
or extend (repeatedly and for any length of time) this loan or release any party
or guarantor or collateral; or impair, fail to realize upon or perfect Lender’s
security interest in the collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone. All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Agreement are joint and several.

SECTION DISCLOSURE. To the extent not preempted by federal law, this loan is
made under Minnesota Statutes, Section 334.01.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

 

 

 

BORROWER:

 

 

 

ELECTROMED, INC.

 

 

 

By:

/s/ Jeremy Brock

 

 

Jeremy Brock, Chief Financial Officer of Electromed, Inc.

 

 

 

LENDER:

 

 

 

VENTURE BANK

 

 

 

 

X

/s/ Kevin Doyle

 

 

Authorized Signer


--------------------------------------------------------------------------------